[Cite as State v. Cole, 2010-Ohio-4774.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      PICKAWAY COUNTY


STATE OF OHIO,                                      :      Case No. 09CA16
                                                    :
        Plaintiff-Appellee,                         :
                                                    :      DECISION AND
        v.                                          :      JUDGMENT ENTRY
                                                    :
WILLIAM F. COLE,                                    :
                                                    :      Released 9/29/10

        Defendant-Appellant.                        :

______________________________________________________________________
                            APPEARANCES:

Lori Pritchard Clark, Circleville, Ohio, for appellant.

Judy C. Wolford, PICKAWAY COUNTY PROSECUTOR, and Rose K. Vargo,
PICKAWAY COUNTY ASSISTANT PROSECUTOR, Circleville, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}     Following a jury trial, William F. Cole was convicted of felonious assault

and abduction (both with firearm specifications) and simple assault. The charges

stemmed from an incident in which Cole purportedly went to the home of Natasha

Thompson, threatened her with a revolver, forced her to ride with him to another home,

and beat her. On appeal, Cole contends that his conviction for felonious assault was

against the manifest weight of the evidence because the State failed to show that he

attempted to cause Thompson physical harm by means of a deadly weapon or

dangerous ordnance. He also argues that the court erred when it sentenced him for the

felonious assault offense. However, because the trial court failed to sentence Cole for

one of the firearm specifications, part of the case remains pending, and there is no final,
Pickaway App. No. 09CA16                                                                      2


appealable order. Accordingly, we must dismiss the appeal because we lack

jurisdiction to hear it.

                                          I. Facts

       {¶2}    The Pickaway County grand jury indicted Cole for felonious assault,

kidnapping, and simple assault. Cole pleaded not guilty to the charges. After a trial, a

jury found Cole guilty of felonious assault, a second-degree felony, with a firearm

specification. In addition, the jury found him not guilty of kidnapping but did find him

guilty of the lesser included offense of abduction, a third-degree felony, with a firearm

specification. The jury also found Cole guilty of assault, a first-degree misdemeanor.

The trial court sentenced him to: 1.) eight years in prison for felonious assault; 2.) three

years in prison for abduction; 3.) six months in prison for assault; and 4.) three years in

prison for one of the firearm specifications. The court ordered Cole to serve his

sentences for felonious assault, abduction, and assault concurrently to each other and

consecutively to the sentence for the firearm specification, for an aggregate of 11 years

in prison. The court’s judgment was silent concerning Cole’s sentence for the second

firearm specification. This appeal followed.

                                 II. Assignments of Error

       {¶3}    Cole assigns the following errors for our review:

       The State of Ohio failed to proved [sic] each and every element of the
       crime charged beyond a reasonable doubt. As such, the guilty verdict was
       entered against the manifest weight of the evidence in violation of due
       process.

       The trial [c]ourt erred to the prejudice of Defendant and abused it’s [sic]
       discretion when it sentenced him to the maximum prison term on the
Pickaway App. No. 09CA16                                                                                   3


        charge of Felonious Assault which was clearly and convincingly contrary
        to law.1

                                    III. Final, Appealable Order

        {¶4}    Before we address the merits of the appeal, we must decide whether we

have jurisdiction to do so. Appellate courts “have such jurisdiction as may be provided

by law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district[.]” Section 3(B)(2), Article IV,

Ohio Constitution; see, also, R.C. 2505.03(A); R.C. 2953.02. If a court’s order is not

final and appealable, we have no jurisdiction to review the matter and must dismiss the

appeal. Eddie v. Saunders, Gallia App. No. 07CA7, 2008-Ohio-4755, at ¶11. If the

parties do not raise the jurisdictional issue, we must raise it sua sponte. Sexton v.

Conley (Aug. 7, 2000), Scioto App. No. 99CA2655, 2000 WL 1137463, at *2.

        {¶5}    “[I]n order to decide whether an order issued by a trial court in a criminal

proceeding is a reviewable final order, appellate courts should apply the definitions of

‘final order’ contained in R.C. 2505.02.” State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-

3330, 893 N.E.2d 163, at ¶6, quoting State v. Muncie, 91 Ohio St.3d 440, 444, 2001-

Ohio-93, 746 N.E.2d 1092. Under R.C. 2505.02(B)(1), an order is a final order if it

“affects a substantial right in an action that in effect determines the action and prevents

a judgment[.]” “Undoubtedly, a judgment of conviction qualifies as an order that ‘affects

a substantial right’ and ‘determines the action and prevents a judgment’ in favor of the

defendant.” Baker at ¶9.

        {¶6}    “A judgment of conviction is a final appealable order under R.C. 2505.02

when it sets forth (1) the guilty plea, the jury verdict, or the finding of the court upon

1
  Cole words this assignment of error differently on two pages of his brief, page iv and page 6. We used
the wording on page iv in this decision
Pickaway App. No. 09CA16                                                                    4


which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court.” Baker at syllabus, explaining Crim.R. 32(C).

Moreover, if a defendant is convicted of multiple charges in a single case, the court’s

order must contain a sentence for each charge before the judgment on any charge is

final. State v. Phillis, Washington App. No. 06CA75, 2007-Ohio-6893, at ¶4, quoting

State v. Garner, Trumbull App. No. 2002-T-0025, 2003-Ohio-5222, at ¶7 (“Absent the

imposition of sentence on each and every offense for which [a defendant] was

convicted, there is no final appealable order.”) See, also, State v. Goodwin, Summit

App. No. 23337, 2007-Ohio-2343; State v. Crawford, Cuyahoga App. No. 91402, 2009-

Ohio-1880, at ¶5. Furthermore, allowing multiple documents to create a final

appealable order is generally improper, and all required information must be present in

a single document. Baker at ¶17. Cf. State v. Ketterer, Slip Opinion No. 2010-Ohio-

3831, at ¶17 (holding that “[c]apital cases, in which an R.C. 2929.03(F) sentencing

opinion is necessary, are clear exceptions to Baker’s ‘one document’ rule”).

       {¶7}   Here, the charges against Cole stemmed from a single indictment.

Ultimately, the jury found him guilty of felonious assault and abduction, both with firearm

specifications, and assault. The court imposed sentences for felonious assault,

abduction, assault, and one of the firearm specifications. However, the court imposed

no sentence on the other firearm specification. It is not clear whether the court

sentenced him for the specification related to the felonious assault charge or the

abduction charge. In any event, each firearm specification conviction required a

separate three-year prison term. See R.C. 2929.14(D)(1)(a)(ii); R.C. 2929.14(D)(1)(b);

R.C. 2929.14(D)(1)(g). Because the court failed to impose any sentence with regard to
Pickaway App. No. 09CA16                                                                                      5


one of the firearm specifications, we dismiss this appeal for lack of a final, appealable

order.2

          {¶8}   We note one other problem with the judgment entry. A sentence for an

offense that does not include a mandatory sentencing requirement is void. See State v.

Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961, at ¶16. Because the trial

court failed to impose the mandatory three-year prison term for one of the firearm

specifications, the sentence (or lack thereof) for that specification is void. See R.C.

2929.14(D)(1)(a)(ii); R.C. 2929.14(D)(1)(b); R.C. 2929.14(D)(1)(g). However, this does

not change our conclusion that we lack jurisdiction to resolve this appeal. See State ex

rel. Carnail v. McCormick, 126 Ohio St.3d 124, 2010-Ohio-2671, 931 N.E.2d 110, at ¶36

(explaining that void judgments do not constitute final, appealable orders).

                                                                                   APPEAL DISMISSED.




2
  When the trial court sentences Cole for this firearm specification, it would be helpful if the court clarified
the number of days in Cole’s sentence for the simple assault charge. At the sentencing hearing, the
Court ordered Cole to serve a twelve month prison term for this offense. The sentence for a first-degree
misdemeanor cannot exceed 180 days. R.C. 2929.24(A)(1). Apparently recognizing its misstatement,
the sentencing entry indicates that the court sentenced Cole to “a period of SIX (6) MONTHS” in prison.
However, given the variation in the number of days each month contains, the phrase “SIX (6) MONTHS”
is ambiguous. See State v. DeSalvo, Mahoning App. No. 06MA3, 2007-Ohio-1411, at ¶24 (explaining the
variation in the number of days each month contains).
Pickaway App. No. 09CA16                                                                   6




                                   JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Pickaway
County Common Pleas Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.


McFarland, P.J. and Kline, J.: Concur in Judgment and Opinion.


                                          For the Court


                                          BY: ________________________
                                              William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.